 1   GREENSTONE LAW APC
     Mark S. Greenstone (#199606)
 2   1925 Century Park East, Suite 2100
 3   Los Angeles, CA 90067
     Telephone: (310) 201-9156
 4   Facsimile: (310) 201-9160
     Email: mgreenstone@greenstonelaw.com
 5
     GLANCY PRONGAY & MURRAY LLP
 6   Lionel Z. Glancy (#134180)
 7   Marc L. Godino (#182689)
     Stan Karas (#222402)
 8   Danielle L. Manning (#313272)
     1925 Century Park East, Suite 2100
 9   Los Angeles, California 90067
     Telephone: (310) 201-9150
10
     Facsimile: (310) 201-9160
11   Email: info@glancylaw.com

12   Attorneys for Plaintiffs
     [Additional Counsel Listed on Signature Page]
13
                                   UNITED STATES DISTRICT COURT
14
                                  NORTHERN DISTRICT OF CALIFORNIA
15
                                      SAN FRANCISCO DIVISION
16
     ELISA CABEBE, HILLARY DICK, ISRAEL                 Case No. 3:18-cv-00144-WHO
17
     CHIA, ALEXANDRA MCCULLOUGH,
     MONTELL JONES, KEVIN BURKE,                        JOINT STIPULATION AND ORDER
18                                                      EXTENDING CASE MANAGEMENT
     ARNIKA IRELAND, JEANINE INGRASSIA,
                                                        CONFERENCE, BRIEFING
19   SEIJI SILER-HYATTE, LASHANDRIKA                    SCHEDULE AND HEARING DATE ON
     WILLIAMS, LAURA WINDOM, and                        DEFENDANT’S MOTION TO DISMISS
20   MICHAEL KANZLER, Individually and On               PORTIONS OF PLAINTIFFS’
     Behalf of a Class of Similarly Situated            SECOND AMENDED COMPLAINT
21
     Individuals,
22
                    Plaintiffs,
23        v.
24   NISSAN OF NORTH AMERICA, INC.
25
                  Defendant.
26
27

28

                                           JOINT STIPULATION
                                         Case No. 18-cv-00144-WHO
                                                      1
 1          Pursuant to Local Rule 6-1(b) and 6-2, Plaintiffs Elisa Cabebe, Hillary Dick, Israel Chia,
 2   Alexandra McCullough, Montell Jones, Kevin Burke, Arnika Ireland, Jeanine Ingrassia, Seiji Siler-
 3
     Hyatte, Lashandrika Williams, Laura Windom, and Michael Kanzler (“Plaintiffs”) and Defendant
 4
     Nissan North America, Inc. (“NNA” or “Defendant”) (collectively, the “Parties”), hereby submit
 5
     this Joint Stipulation and [Proposed] Order Extending the Case Management Conference, Briefing
 6

 7   Schedule and Hearing Date on Defendant’s Motion to Dismiss Portions of Plaintiffs’ Second

 8   Amended Complaint.

 9          WHEREAS Plaintiff Elisa Cabebe filed the within action on January 8, 2018 and served
10
     her Complaint on January 24, 2018;
11
            WHEREAS, the Court granted two previous stipulated requests extending Defendant’s
12
     responsive pleading deadline (ECF 16 and ECF 20);
13
            WHEREAS Defendant filed a Motion to Dismiss on March 7, 2018 (ECF 21);
14

15          WHEREAS on March 29, 2018 the Court granted the Parties’ Joint Stipulation to extend

16   the deadline for Plaintiff Cabebe to file an Amended Complaint, set a briefing Schedule, and to
17   continue the Case Management Conference (ECF 26);
18
            WHEREAS Plaintiff Cabebe filed a First Amended Class Action Complaint on April 19,
19
     2018, adding Plaintiffs Dick, Chia, and McCullough (ECF 28);
20
            WHEREAS on May 9, 2018, NNA filed its Motion to Dismiss Portions of Plaintiffs’ First
21

22   Amended Complaint (ECF 31);

23          WHEREAS on October 26, 2018, while NNA’s motion to dismiss was still pending, the

24   Court approved a Joint Stipulation extending the deadline for Plaintiffs Cabebe, Dick, Chia, and
25   McCullough to file a Second Amended Complaint until 21 Days after the Order on the pending
26
     Motion to Dismiss (ECF 44) and later that day granted in part and denied in part Defendant’s
27

28

                                            JOINT STIPULATION
                                          Case No. 18-cv-00144-WHO
                                                       2
 1   Motion to Dismiss (ECF 45) and therein set a deadline of November 15, 2018 for Plaintiffs to file
 2   a Second Amended Complaint (“SAC”);
 3
            WHEREAS on November 9, 2018, in light of Plaintiffs’ representation that Plaintiffs were
 4
     in the process of adding additional class representatives from multiple states, the Parties filed a
 5
     Joint Stipulation Extending the Deadline to File the SAC and Setting a Briefing Schedule Thereto
 6

 7   (ECF 46);

 8          WHEREAS on January 2, 2019 the Parties filed a Joint Case Management Statement and

 9   therein requested further extensions of the briefing schedule related to Plaintiffs’ SAC (ECF 50).
10
     The extensions were requested in light of the fact that Plaintiffs’ SAC added class representatives
11
     from six additional states, and multiple additional related claims. On January 8, 2019 the Parties
12
     attended a further case management conference and thereafter the Court issued a case management
13
     order approving the Parties’ requested briefing schedule (ECF 51);
14

15          WHEREAS counsel for the Parties have commitments in this matter on the East Coast

16   during the week of April 15, 2019 (the week Plaintiffs’ Opposition brief is due).              See
17   accompanying Declaration of Mark S. Greenstone (“Greenstone Dec.”), ¶ 2. In addition, since
18
     the time that Defendant filed its pending Motion to Dismiss, two of Plaintiffs’ attorneys have
19
     experienced health-related issues that have required them to be out of the office intermittently.
20
     Id. In light of the foregoing and the complexity of the issues raised by Defendant’s pending
21

22   Motion to Dismiss, the Parties agree that a brief two-week extension of the briefing schedule and

23   hearing date is merited. Id.

24          WHEREAS no previous continuances have been sought other than those described herein;
25          WHEREAS the continuance sought herein will not impact any other case deadlines.
26
     Greenstone Decl., at ¶ 3;
27
            IT IS HEREBY STIPULATED AND AGREED, subject to Court approval, as follows:
28

                                           JOINT STIPULATION
                                         Case No. 18-cv-00144-WHO
                                                      3
 1          1.       The April 19, 2019 deadline for Plaintiffs’ Opposition to Defendants’ Motion to
 2   Dismiss Portions of Plaintiffs’ Second Amended Complaint shall be continued until May 3, 2019.
 3
            2.       The May 13, 2019 deadline for Defendant’s Reply in support of its Motion to
 4
     Dismiss shall be continued until May 28, 2019.
 5
            3.       The May 29, 2019 Case Management Conference and hearing on Defendant’s
 6

 7   Motion to Dismiss shall each be continued to June 12, 2019 at 2:00 p.m. or a date thereafter as set

 8   by the Court.

 9
     IT IS SO STIPULATED.
10
     Dated: April 8, 2019                              GREENSTONE LAW APC
11

12                                                     By: /s/ Mark S. Greenstone
                                                           Mark S. Greenstone
13                                                         1925 Century Park East, Suite 2100
                                                           Los Angeles, CA 90067
14                                                         Telephone: (310) 201-9156
                                                           Facsimile: (310) 201-9160
15                                                         mgreenstone@greenstonelaw.com
16
                                                       GLANCY PRONGAY & MURRAY LLP
17

18                                                     By: /s/ Marc L. Godino
                                                           Lionel Z. Glancy
19                                                         Marc L. Godino
                                                           Stan Karas
20                                                         Danielle L. Manning
21                                                          Attorneys for Plaintiffs
22
     Dated: April 8, 2019                              DRINKER BIDDLE & REATH LLP
23

24                                                     By: /s/ Adam J. Thurston
                                                           Adam J. Thurston
25                                                         Zoe K. Wilhelm
                                                           Matthew J. Adler
26                                                         E. Paul Cauley Jr. (pro hac vice)
27                                                         Attorneys for Defendant
                                                           NISSAN NORTH AMERICA, INC.
28

                                           JOINT STIPULATION
                                         Case No. 18-cv-00144-WHO
                                                      4
 1   PURSUANT TO STIPULATION, IT IS SO ORDERED: The May 29, 2019 Case
     Management Conference and hearing on Defendant’s Motion to Dismiss shall each be continued
 2
     to June 12, 2019 at 2:00 p.m.
 3

 4

 5   Dated: April 9, 2019
                                                      HON. WILLIAM H. ORRICK
 6                                                    UNITED STATES DISTRICT COURT

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                         JOINT STIPULATION
                                       Case No. 18-cv-00144-WHO
                                                    5
 1                                             ATTESTATION

 2          I, Mark S. Greenstone, am the ECF User whose identification and password are being used

 3   to file this document. In compliance with Local Rule 5-1(i)(3), I hereby attest that Counsel for

 4   Defendant concur in this filing.

 5
     DATED: April 8, 2019                                       /s/ Mark S. Greenstone
 6                                                             MARK S. GREENSTONE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                        JOINT STIPULATION ATTESTATION
                                             Case No. 18-cv-00144-WHO
                                                          1
